 1   Arnold E. Brown (SBN 167679)
     Email: abrown@schwabe.com
 2   Stephen G. Sullivan (SBN 164495)
 3   Email: ssullivan@schwabe.com
     SCHWABE, WILLIAMSON & WYATT, P.C.
 4   455 N. Whisman Rd., Ste. 200
     Mountain View, CA 94043
 5   Telephone: 650.396.1401
 6   Facsimile: 650.396.1415

 7   Brenna K. Legaard (Admitted Pro Hac Vice)
     Email: blegaard@schwabe.com
 8   SCHWABE, WILLIAMSON & WYATT, P.C.
 9   1211 SW Fifth Avenue, Ste. 1900
     Portland, OR 97204
10   Telephone: 503.222.9981
     Facsimile: 503.796.2900
11
12   Of Attorneys for Defendant
     Anti-Malware Testing Standards Organization, Inc.
13
14
15
                               UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA
17
18
     NSS LABS, INC.,                                CASE NO. 5:18-cv-05711-BLF
19
                          Plaintiff,                DEFENDANT ANTI-MALWARE
20                                                  TESTING STANDARDS
21                 v.                               ORGANIZATION, INC.’S MOTION TO
                                                    DISMISS
22   CROWDSTRIKE, INC.; SYMANTEC
     CORPORATION; ESET, LLC; ANTI-                  Date: February 7, 2019
23   MALWARE TESTING STANDARDS                      Time: 9:00 a.m.
24   ORGANIZATION, INC; AND DOES 1-50,              Courtroom: San Jose Courthouse Courtroom 3
     INCLUSIVE,                                     Judge: The Honorable Beth Labson Freeman
25
                          Defendants.
26
27
28
                                                                      SCHWABE, WILLIAMSON & WYATT,
                 DEFENDANT ANTI-MALWARE TESTING                                      P.C.
                                                                               Attorneys at Law
                 STANDARDS ORGANIZATION, INC.’S                          1211 SW 5th Ave., Suite 1900
                                                                             Portland, OR 97204
                 MOTION TO DISMISS – 5:18-cv-05711-BLF                     Telephone: 503.222.9981
                                                                              Fax: 503.796.2900
 1                                                     TABLE OF CONTENTS
 2                                                                                                                                           Page
 3   NOTICE OF MOTION AND MOTION TO DISMISS ........................................................... 1 
 4
     RELIEF SOUGHT .................................................................................................................... 1 
 5
     MEMORANDUM OF POINTS AND AUTHORITIES .......................................................... 2 
 6
     STATEMENT OF THE ISSUES TO BE DECIDED............................................................... 2 
 7
     INTRODUCTION .................................................................................................................... 3 
 8
     FACTUAL BACKGROUND ................................................................................................... 3 
 9
               I.         Anti-Malware Software and Public Testing ..................................................... 3 
10
               II.        AMTSO............................................................................................................. 3 
11
               III.       The AMTSO Standard ...................................................................................... 5 
12
13   LEGAL STANDARD............................................................................................................... 8 

14             I.         The Court Should Consider Certain Additional Documents as Either
                          Incorporated by Reference or Subject to Judicial Notice. ................................ 9 
15
               II.        NSS’S Per Se Claims Against AMTSO Must be Dismissed. ......................... 12 
16
               III.       NSS has Failed to Plausibly Plead LEAD Antitrust Injury. ........................... 14 
17
                          A.         NSS has Failed to Plausibly Allege That AMTSO has Engaged in
18                                   Unlawful Conduct That Injures Competition. .................................... 14 
19                        B.         NSS has Failed to Plausibly Plead That it has Sustained Injury
                                     That Flows From Any Anticompetitive Act. ...................................... 17 
20
     THE COURT SHOULD DISMISS THE CARTRIGHT ACT CLAIMS. ............................. 19 
21
     ALTERNATIVELY, THE COURT SHOULD DISMISS THE DOE DEFENDANTS. ....... 19 
22
23   CONCLUSION ....................................................................................................................... 20 

24
25
26
27
28
                                                                                                           SCHWABE, WILLIAMSON & WYATT,
       Page i          DEFENDANT ANTI-MALWARE TESTING                                                                     P.C.
                                                                                                                    Attorneys at Law
                       STANDARDS ORGANIZATION, INC.’S                                                         1211 SW 5th Ave., Suite 1900
                                                                                                                  Portland, OR 97204
                       MOTION TO DISMISS – 5:18-cv-05711-BLF                                                    Telephone: 503.222.9981
                                                                                                                   Fax: 503.796.2900
                                                       TABLE OF AUTHORITIES
 1
 2                                                                                                                                          Page(s)

 3   Cases
 4   Branch v. Tunnell,
        14 F.3d 449 (9th Cir. 1994)......................................................................................................10
 5
 6   Ahmadi v. Nationstar Mortg., LLC,
        No. SACV 16-0062 AG (JCGx), 2016 U.S. Dist. LEXIS 45904 (C.D. Cal.
 7      Mar. 31, 2016)..........................................................................................................................15
 8   Alatraqchi v. Uber Techs., Inc.,
 9      No, C-13-03156 JSC, 2013 U.S. Dist. LEXIS 119642 (N.D. Cal. Aug. 22,
        2013) ........................................................................................................................................16
10
     Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal.,
11      190 F.3d 1051 (9th Cir. 1999) ...........................................................................................14, 17
12   Analogix Semiconductor, Inc. v. Silicon Image, Inc.,
13      No. C-08-2917 JF (PVT), 2008 U.S. Dist. LEXIS 118508 (N.D. Cal., October
        28, 2008) ..................................................................................................................................19
14
     Apple Inc. v. Psystar Corp.,
15      586 F. Supp. 2d 1190 (N.D. Cal. 2008) ...................................................................................16
16
     Ashcroft v. Iqbal,
17      556 U.S. 662 (2009) ...............................................................................................................8, 9
18   Bell Atl. Corp. v. Twombly,
         550 U.S. 544 (2007) ...................................................................................................................9
19
20   Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc.,
        429 U.S. 477 (1977) .................................................................................................................14
21
     In re Burlington Coat Factory Sec. Litig.,
22       114 F.3d 1410 (3rd Cir. 1997) .................................................................................................10
23
     Comedy III Prods., Inc. v. New Line Cinema,
24     200 F.3d 593 (9th Cir. 2000) ...................................................................................................19

25   Daniels-Hall v. Nat’l Educ. Ass’n,
        629 F.3d 992 (9th Cir. 2010) .....................................................................................................8
26
27   Davis v. HSBC Bank,
        691 F.3d 1152 (9th Cir. 2012)..............................................................................................9, 10
28
                                                                                                              SCHWABE, WILLIAMSON & WYATT,
        Page ii          DEFENDANT ANTI-MALWARE TESTING                                                                      P.C.
                                                                                                                       Attorneys at Law
                         STANDARDS ORGANIZATION, INC.’S                                                          1211 SW 5th Ave., Suite 1900
                                                                                                                     Portland, OR 97204
                         MOTION TO DISMISS – 5:18-cv-05711-BLF                                                     Telephone: 503.222.9981
                                                                                                                      Fax: 503.796.2900
     Doron Precision Sys., Inc. v. FAAC, Inc.,
 1
        423 F. Supp. 2d 173 (S.D.N.Y. 2006)......................................................................................11
 2
     In re Easysaver Rewards Litig.,
 3       737 F. Supp. 2d 1159 (S.D. Cal. 2010) ....................................................................................10
 4   Fisher v. Kealoha,
 5      869 F. Supp. 2d 1203 (D. Haw. 2012) ...............................................................................19, 20

 6   Hernandez v. Select Portfolio Servicing Inc.,
        No. CV 15-01896-MMM (AJWx), 2015 U.S. Dist. LEXIS 82922 (C.D. Cal.
 7      June 25, 2015) ............................................................................................................................9
 8   Knievel v. ESPN,
 9      393 F.3d 1068 (9th Cir. 2005) .................................................................................................10

10   O’Toole v. Northrop Grumman Corp.,
        499 F.3d 1218 (10th Cir. 2007) ...............................................................................................11
11
     Parrino v. FHP, Inc.,
12
        146 F.3d 699 (9th Cir. 1998) ...................................................................................................10
13
     Rieber v. OneWest Bank FSB,
14      No. 13-CV-2523 W JLB, 2014 U.S. Dist. LEXIS 62682 (S.D. Cal. May 6,
        2014) ..........................................................................................................................................9
15
16   Somers v. Apple, Inc.,
        729 F.3d 953 (9th Cir. 2013) ...................................................................................................17
17
     Somers v. Apple, Inc.,
18      Case No. C 07-06507 JW, 2011 WL 2690465 (N.D. Cal. Jun. 27, 2011) ...............................19
19
     Statutes
20
     15 U.S.C. § 4301(a)(8)...................................................................................................................12
21
     15 U.S.C. § 4302 (2) ................................................................................................................12, 13
22
     15 U.S.C. § 4304(a)(2)...................................................................................................................13
23
24   Other Authorities

25   149 Cong Rec.................................................................................................................................12
26   Fed. R. Civ. P. 8 ...............................................................................................................................9
27   Fed. R. Civ. P. 12(b)(6)....................................................................................................1, 9, 10, 11
28
     Fed. R. Evid. 201 ...........................................................................................................................11
                                                                                                               SCHWABE, WILLIAMSON & WYATT,
        Page iii         DEFENDANT ANTI-MALWARE TESTING                                                                       P.C.
                                                                                                                        Attorneys at Law
                         STANDARDS ORGANIZATION, INC.’S                                                           1211 SW 5th Ave., Suite 1900
                                                                                                                      Portland, OR 97204
                         MOTION TO DISMISS – 5:18-cv-05711-BLF                                                      Telephone: 503.222.9981
                                                                                                                       Fax: 503.796.2900
 1                       NOTICE OF MOTION AND MOTION TO DISMISS
 2          PLEASE TAKE NOTICE that, on February 7, 2019, at 9:00 a.m., or as soon thereafter
 3   as the matter may be heard, in the United States District Court, Northern District of California,
 4   at 280 South 1st Street, San Jose, CA 95113, before the Honorable Beth Labson Freeman,
 5   Defendant Anti-Malware Testing Standards Organization, Inc. (“AMTSO”) will, and hereby
 6
     does, move the Court for an order dismissing Plaintiff NSS Labs, Inc.’s (“NSS”) Complaint
 7
     pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. This motion is based on the
 8
     Notice of Motion and Motion, the accompanying Memorandum of Points and Authorities, the
 9
     Proposed Order, the pleadings on file in this action, and upon such other matters as may be
10
     presented to the Court at the time of the hearing.
11
                                            RELIEF SOUGHT
12
           AMTSO seeks dismissal of each claim asserted in Plaintiff’s Complaint, pursuant to
13
     Federal Rule of Civil Procedure 12(b)(6).
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            SCHWABE, WILLIAMSON & WYATT,
       Page 1 -    DEFENDANT ANTI-MALWARE TESTING                                          P.C.
                                                                                     Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                              1211 SW 5th Ave., Suite 1900
                                                                                   Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                         Telephone: 503.222.9981
                                                                                    Fax: 503.796.2900
 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2                          STATEMENT OF THE ISSUES TO BE DECIDED
 3           1.       Whether Plaintiff’s per se claims against AMTSO should be dismissed for
 4   failure to state a claim.
 5           2.      Whether Plaintiff’s rule of reason claims against AMTSO should be dismissed
 6
     for failure to state a claim.
 7
             3.      Whether Plaintiff’s state law claims should be dismissed for the same reasons.
 8
             4.      Whether, in the alternative, the Doe defendants should be dismissed.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            SCHWABE, WILLIAMSON & WYATT,
       Page 2 -     DEFENDANT ANTI-MALWARE TESTING                                         P.C.
                                                                                     Attorneys at Law
                    STANDARDS ORGANIZATION, INC.’S                             1211 SW 5th Ave., Suite 1900
                                                                                   Portland, OR 97204
                    MOTION TO DISMISS – 5:18-cv-05711-BLF                        Telephone: 503.222.9981
                                                                                    Fax: 503.796.2900
 1                                              INTRODUCTION
 2           AMTSO adopts and incorporates by reference motions to dismiss filed by defendants
 3   Symantec, Corp., (Dkt. 42), and CrowdStrike, Inc., (Dkt. 47).
 4           Further, there are additional reasons that NSS’s claims against AMTSO must be
 5   dismissed. NSS’s per se claims are barred by federal statute, and it fails to plausibly allege any
 6
     claim against AMTSO under the rule of reason. NSS fails to plausibly allege that it has
 7
     sustained antitrust injury, and therefore cannot establish that it has standing. AMTSO is a
 8
     volunteer organization that developed a voluntary standard that is procompetitive on its face.
 9
     While NSS may not like that standard, it is under no obligation to follow it, and has offered no
10
     plausible argument that it has been injured by it.
11
                                         FACTUAL BACKGROUND
12
13   I.      ANTI-MALWARE SOFTWARE AND PUBLIC TESTING
             This case concerns “endpoint protection” (EPP) and “advanced endpoint protection”
14
15   (AEP) software, which is anti-malware software used by organizations such as businesses or

16   other enterprises to protect the organization’s network. The software protects organizations from

17   harmful malware that uses “end points” (e.g., user’s phones, laptops, and other devices) as points

18   of entry into the organization’s network.      This case also concerns “public” testing of anti-

19   malware software products. A public test is a test performed by an independent testing lab such
20   as Plaintiff in which a number of different software vendors’ products are tested. A public test
21   typically results in a published test report that compares the performances of competing products.
22   II.     AMTSO
23           The Anti-Malware Testing Standards Organization (“AMTSO”) is a nonprofit
24   organization formed in 2008 by 25 companies, which represented the bulk of the cybersecurity
25
     industry at the time, including both vendors and testing labs. (Declaration of John Hawes
26
     (“Hawes Decl.”), Ex. A, pp. 4-5, filed contemporaneously herewith.).1 In forming AMTSO, the
27
     1
28     As explained below, AMTSO moves the Court to consider these materials as incorporated by
     reference into the Complaint, or, alternatively, through judicial notice.
                                                                               SCHWABE, WILLIAMSON & WYATT,
       Page 3 -     DEFENDANT ANTI-MALWARE TESTING                                            P.C.
                                                                                        Attorneys at Law
                    STANDARDS ORGANIZATION, INC.’S                                1211 SW  5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                    MOTION TO DISMISS – 5:18-cv-05711-BLF                           Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
 1   industry came together to “improve the business conditions related to the development, use,
 2   testing and rating of anti-malware products and solutions.” (Id. at p. 1) AMTSO is open to any
 3   individual or entity dedicated to this purpose. (Id.) AMTSO “focuses on [] the global need for
 4   improvement in the objectivity, quality and relevance of anti-malware testing methodologies.”
 5   (Id.)
 6
             NSS’s Complaint suggests that the promotion of transparency and openness in anti-
 7
     malware testing is somehow new. But around ten years ago, during the first year of AMTSO’s
 8
     existence, AMTSO’s membership created and published the first of its guideline documents,
 9
     including the “Fundamental Principles of Testing,” which stated that testing should be unbiased,
10
     reasonably open and transparent, and accurate. (Ex. A, pp. 4-6; Ex. B, pp. 1-7.) AMTSO’s
11
     Fundamental Principles called for the disclosure of conflicts of interest, the publication of test
12
     methodology, and communication between testers and vendors. (Ex. B, pp. 1-7.)
13
             Beyond the promotion of better communication and more transparent interactions,
14
15   AMTSO has worked generally to improve anti-malware testing. AMTSO’s members

16   collaborated to define “dynamic” and “whole product” testing, describing test methods that

17   provide a more holistic picture of all relevant product capabilities using a test set that correlates

18   with the real threats facing users. (Ex. A, pp. 4-6; Ex. B, pp. 8-23.)

19           To provide testers with samples of real threats facing users in real time, AMTSO created
20   and manages, maintains, and secures a Real-Time Threat List. (Ex. A, pp. 7-8.) The Real-Time
21   Threat List (“RTTL”) is a repository of malware collected by and available to all AMTSO
22   members. Through the RTTL, AMTSO members share malware that they consider to be of
23   value in testing. In addition to the malware itself, the RTTL allows a wide range of metadata to
24   be collected and stored alongside samples and URLs, so that testers can develop and refine test
25
     sample sets. Id.
26
             AMTSO also created, hosts, and offers a number of tools that can be used to ensure that
27
     endpoint security products are configured properly. (Ex. A, p. 9.) AMTSO plans to expand these
28
     tools in the future to cover more features and operating systems. (Ex. A, pp. 4-6.)
                                                                                SCHWABE, WILLIAMSON & WYATT,
       Page 4 -     DEFENDANT ANTI-MALWARE TESTING                                             P.C.
                                                                                         Attorneys at Law
                    STANDARDS ORGANIZATION, INC.’S                                 1211 SW 5th Ave., Suite 1900
                                                                                       Portland, OR 97204
                    MOTION TO DISMISS – 5:18-cv-05711-BLF                            Telephone: 503.222.9981
                                                                                        Fax: 503.796.2900
 1          While vendors do numerically outnumber testers in the marketplace and in the AMTSO
 2   membership, testers were co-founders of AMTSO, and hold positions of influence within the
 3   organization. The current Chairman of the Board of Directors, Simon Edwards of SE Labs, is a
 4   tester, and the immediate past Chairman, John Hawes, was at Virus Bulletin, a tester, at the time
 5   he was Chairman. (Ex. A, pp. 16, 13.) A co-founder of AV-Comparatives, a tester and a
 6
     founding member of AMTSO, is a current member of the Board of Directors. (Id, p. 17.)
 7
     AMTSO’s President and CEO, Dennis Batchelder, is the CEO of AppEsteem, a certifier that
 8
     sometimes conducts testing. (Id, p. 13.)
 9
     III.   THE AMTSO STANDARD
10
            In 2016, AMTSO began developing a communication protocol that testers and vendors
11
     could follow to achieve better transparency in public anti-malware testing (the “Standard”).
12
     (Ex. A, p. 20.) AMTSO will certify tests that are performed in accordance with the Standard.
13
     Compl., Ex. A at 10.5. Because the Standard applies to tests, not to testers or vendors, testers are
14
15   free to conduct both tests that follow the Standard and tests that do not. Id.

16          The Standard was developed by a Standards Working Group (“SWG”) which included

17   representatives of both testers and vendors. Specifically, the SWG included two representatives

18   of tester AV-Comparatives, and representatives of testers NSS Labs, SE Labs, and Virus

19   Bulletin.2 Compl., Ex. A at p. 5. The entire membership of AMTSO, including all testers,
20   provided regular review and feedback during the two years during which the Standard was
21   developed. (Ex. A, pp. 20-23.)
22          After the draft Standard was developed, AMTSO’s membership approved public pilot
23   testing under the Standard in order to observe and better understand the Standard in practice.
24   (Ex. A, p. 5.) In order to further ensure that dissenting viewpoints were included in the process,
25
     AV-Comparatives, whose founders were members of the SWG, who have expressed skepticism
26
27
     2
28    John Hawes, current Chief Operating Officer of AMTSO, was the Chief of Operations at tester
     Virus Bulletin until March of 2017.
                                                                      SCHWABE, WILLIAMSON & WYATT,
       Page 5 -    DEFENDANT ANTI-MALWARE TESTING                                    P.C.
                                                                               Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                        1211 SW  5th Ave., Suite 1900
                                                                             Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                   Telephone: 503.222.9981
                                                                              Fax: 503.796.2900
 1   about the Standard and ultimately voted against the Standard, performed the public pilot test.
 2   (Ex. B, pp. 24-31.)
 3           Following public pilot testing, further discussions, further input from AMTSO members,
 4   and further amendments, the Standard was adopted in May, 2018. (Ex. A, pp. 24-26.) It was
 5   then amended in October, 2018 in response to comments and suggestions from AMTSO
 6
     members. (Ex. D.) The AMTSO standard is subject to ongoing review, and AMTSO expects to
 7
     update it regularly. A Standards Change Request Form is available for anyone interested in
 8
     security testing, both within and outside the AMTSO membership to submit suggestions or
 9
     recommendations to the SWG. (Ex. A, pp. 27-30.)
10
             The Standard emphasizes transparency and cooperation between testers and vendors.
11
     (Ex. A, pp. 20-23.) In order to conduct a public test in accordance with the Standard, testers
12
     must provide notification to all vendors whose products will be tested, Compl., Ex. A at 4.1, and
13
     either provide or publish a test plan in advance of the test which includes basic information about
14
15   the test including the types of products intended to be included, Compl., Ex. A at 6.1.2, a date or

16   date range within which the test will commence, Compl., Ex. A at 6.1.4., the test methodology,

17   Compl., Ex. A at 6.1.6, an overview of the scoring and certification plan, Compl., Ex. A at 6.1.8,

18   instructions regarding how the test’s results can be disputed, Compl., Ex. A at 6.1.9, and “a

19   reasonable amount of information on sample provenance and sample collection strategy,”
20   Compl., Ex. A at 6.1.11. The Standard does not require vendors to participate in any given test,
21   but encourages vendor cooperation by providing that if a vendor cooperates, it should be given
22   Participant status, entitling it to audit the configuration of its products and provide commentary
23   on test results. Compl., Ex. A at 6.1.10.2.
24           The Standard requires that the testers and Participants provide “timely,” “relevant,” and
25
     “fair” responses to inquiries from one another. Compl., Ex. A at 7.3; 8.1.2; 8.1.2.1. It calls upon
26
     testers to treat all test subjects fairly and equally. Compl., Ex. A at 8.2.1. It prohibits testers from
27
     offering an advanced look at malware sample sets to be used in tests to some but not all of the
28
     test subjects. Id. It prohibits vendors from revising their products while a test is being
                                                                                SCHWABE, WILLIAMSON & WYATT,
       Page 6 -     DEFENDANT ANTI-MALWARE TESTING                                             P.C.
                                                                                         Attorneys at Law
                    STANDARDS ORGANIZATION, INC.’S                                 1211 SW 5th Ave., Suite 1900
                                                                                       Portland, OR 97204
                    MOTION TO DISMISS – 5:18-cv-05711-BLF                            Telephone: 503.222.9981
                                                                                        Fax: 503.796.2900
 1   conducted in order to influence the test results. Compl., Ex. A at 8.1.1. It requires testers and
 2   vendors to disclose conflicts of interest. Compl., Ex. A at 9.2.4.3.1.
 3          The Standard does not and could not require any given vendor to participate in any given
 4   test. But it expressly recognizes “the need for independent product testing to help end users
 5   adequately understand the differences in security products, and to validate Vendors’ claims in the
 6
     market.” Compl., Ex. A at 1.2. The stated purposes of the Standard include “providing Testers
 7
     with Fair access to Products as they run Tests they intend to accredit,” and “encouraging more
 8
     voluntary participation by Vendors.” Compl., Ex. A at 1.2. It states that “All potential Test
 9
     Subject Vendors are encouraged to provide their Product as requested by any Tester.” Compl.,
10
     Ex. A at 5.4. It states that vendors may notify testers that they do not want their products
11
     included in a test, but that testers are not required to comply with any such request. Compl., Ex.
12
     A at 5.4.1. The Standard requires AMTSO to “serve as an advocate for the rights of Testers to
13
     have access to and test all Anti-Malware Products.” Compl., Ex. A at 10.12.
14
15          The Standard expressly prohibits cheating by vendors. Compl., Ex. A at 8.1.1. It

16   explicitly limits the detail required in the Test Plan in order to avoid disclosure of information

17   that would enable vendors to cheat. Compl., Ex. A at 6.1.11.1; 6.1.11.2; 6.1.12.2.

18          Because the AMTSO Standard “is voluntary, there is no requirement that any AMTSO

19   member, or any other party, follow it,” Compl., Ex. E, testers remain free to structure their tests,
20   and their communication protocols, in any way they see fit. As the Standard applies to
21   individual tests, not to testers, even testers who decide to follow the Standard are under no
22   obligation to conduct only Standards-compliant tests. Vendors remain free to cooperate or refuse
23   to cooperate with any given test, whether Standards-based or not. As NSS stated in a letter it
24   sent to AMTSO before it filed suit, attached to the Complaint as Exhibit B, both before and after
25
     the AMTSO Standard was approved, venders are free to elect to participate in “only those tests…
26
     that are performed in the way they dictate.” Compl., Ex. B. Before it decided to file this suit, the
27
     voluntary nature of the Standard was one of NSS’s chief concerns: “We do not believe AMTSO
28
     has the capability to enforce compliance with its Standards.” Compl., Ex. B.
                                                                               SCHWABE, WILLIAMSON & WYATT,
       Page 7 -    DEFENDANT ANTI-MALWARE TESTING                                             P.C.
                                                                                        Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                 1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                            Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
 1           When the AMTSO membership voted to adopt the draft Standard in May of 2018, neither
 2   testers nor vendors were unanimous in their support or their opposition. Five testers voted in
 3   favor of adoption: SE Labs, Virus Bulletin, MRG Effitas, Veszprog, and OPSWAT. Five testers
 4   voted against adoption: AV-Comparatives, AV-Test, ICSA Labs, NSS Labs, and SKD Labs.
 5   Four vendors voted against adoption: Avast, Avira, ESET, and Kaspersky Lab. (Ex. C.)
 6
             To date, three testers have conducted tests under the Standard: SE Labs, MRG Effitas,
 7
     and AV-Comparatives. (Ex. A, pp. 31-32.)
 8
                                            LEGAL STANDARD
 9
             “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
10
     accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
11
     U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Under this
12
     standard, a plaintiff must allege “more than a sheer possibility that a defendant has acted
13
     unlawfully.” Id. (citation omitted).
14
15           “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability,

16   it ‘stops short of the line between possibility and plausibility of entitlement to relief.’” Id.

17   (quoting Twombly, 550 U.S. at 557).

18           Determining plausibility is “a context-specific task that requires the reviewing court to

19   draw on its judicial experience and common sense.” Id. at 679 (citation omitted). A claim is
20   “plausible” only if a plaintiff has pled “factual content that allows the court to draw the
21   reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678. (citation
22   omitted). While the Court must accept all factual allegations pleaded in a complaint as true, it is
23   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of
24   fact, or unreasonable inferences.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir.
25
     2010) (citation omitted).
26
             In the antitrust context, courts must be particularly rigorous in ensuring that a plaintiff’s
27
     claims rise to the level of plausibility. As the Supreme Court has cautioned: “proceeding to
28
     antitrust discovery can be expensive,” so “a district court must retain the power to insist upon
                                                                                 SCHWABE, WILLIAMSON & WYATT,
       Page 8 -     DEFENDANT ANTI-MALWARE TESTING                                              P.C.
                                                                                          Attorneys at Law
                    STANDARDS ORGANIZATION, INC.’S                                  1211 SW 5th Ave., Suite 1900
                                                                                        Portland, OR 97204
                    MOTION TO DISMISS – 5:18-cv-05711-BLF                             Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
 1   some specificity in pleading before allowing a potentially massive factual controversy to
 2   proceed.” Twombly, 550 U.S. at 558 (internal quotation marks omitted). “Factual allegations
 3   must be enough to raise a right to relief above the speculative level on the assumption that all the
 4   allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555
 5   (citations omitted). “The need at the pleading stage for allegations plausibly suggesting (not
 6
     merely consistent with)” an antitrust violation “reflects the threshold requirement of Rule 8(a)(2)
 7
     that the ‘plain statement’ possess enough heft to ‘show that the pleader is entitled to relief.’” Id.
 8
     at 557.
 9
               Accordingly, a complaint, such as this one, that merely states “labels and conclusions,” or
10
     tenders “naked assertion[s],” without “further factual enhancement” is insufficient. Twombly,
11
     550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (a plaintiff must do more than allege “an
12
     unadorned, the-defendant-unlawfully-harmed-me accusation.”) (citation omitted).
13
               Contradictory allegations are inherently implausible, and fail to comply with Rule 8,
14
15   Twomby, and Iqbal. Hernandez v. Select Portfolio Servicing Inc., No. CV 15-01896-MMM

16   (AJWx), 2015 U.S. Dist. LEXIS 82922, *24-25 (C.D. Cal. June 25, 2015) (citing Rieber v.

17   OneWest Bank FSB, No. 13-CV-2523 W JLB, 2014 U.S. Dist. LEXIS 62682 (S.D. Cal. May 6,

18   2014) (“Plaintiffs’ Complaint pleads contradictory facts that fail to provide fair notice to

19   Defendants regarding the basis of the FDCPA claim[, and]… keeps Plaintiffs’ FDCPA claim
20   from meeting Rule 8’s requirement of ‘a short and plain statement of the claim showing that the
21   pleader is entitled to relief’ rising above a speculative level.”)).
22   I.        THE COURT SHOULD CONSIDER CERTAIN ADDITIONAL DOCUMENTS AS
23             EITHER INCORPORATED BY REFERENCE OR SUBJECT TO JUDICIAL
               NOTICE.
24             In the Ninth Circuit, a court may look to beyond the four corners of the complaint in
25
     deciding a motion to dismiss under two circumstances: under the “incorporation by reference”
26
     doctrine or through judicial notice.
27
               Under the “incorporation by reference” doctrine, “a court may look beyond the pleadings
28
     without converting the Rule 12(b)(6) motion into one for summary judgment.” Davis v. HSBC
                                                                                SCHWABE, WILLIAMSON & WYATT,
          Page 9 -   DEFENDANT ANTI-MALWARE TESTING                                            P.C.
                                                                                         Attorneys at Law
                     STANDARDS ORGANIZATION, INC.’S                                1211 SW 5th Ave., Suite 1900
                                                                                       Portland, OR 97204
                     MOTION TO DISMISS – 5:18-cv-05711-BLF                           Telephone: 503.222.9981
                                                                                        Fax: 503.796.2900
 1   Bank, 691 F.3d 1152, 1160 (9th Cir. 2012). “Specifically, courts may take into account
 2   documents whose contents are alleged in a complaint and whose authenticity no party questions,
 3   but which are not physically attached to the plaintiff’s pleading.” Id. When such a document is
 4   incorporated by reference pursuant to this doctrine, “[a] court may treat such a document as part
 5   of the complaint, and thus may assume that its contents are true for purposes of a motion to
 6
     dismiss under Rule 12(b)(6).” Id.
 7
            This rule applies to documents that form the basis of a plaintiff’s case or documents that
 8
     are quoted extensively, on the theory that such documents are not truly outside the complaint.
 9
     Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). “One purpose of the rule is to prevent a
10
     plaintiff from quoting ‘an isolated statement from a document’ in the complaint, when the
11
     complete document refutes the allegations.” In re Easysaver Rewards Litig., 737 F. Supp. 2d
12
     1159, at 1166 (S.D. Cal. 2010) (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d
13
     1410, 1426 (3rd Cir. 1997). The “incorporation by reference” doctrine extends to situations in
14
15   which “the plaintiff’s claim depends on the contents of a document, the defendant attaches the

16   document to its motion to dismiss, and the parties do not dispute the authenticity of the

17   document, even though the plaintiff does not explicitly allege the contents of that document in

18   the complaint.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (noting that “[t]he

19   rationale of the ‘incorporation by reference’ doctrine applies with equal force to Internet pages as
20   it does to printed material.”). “[S]uch an extension is supported by the policy concern underlying
21   the rule: Preventing plaintiffs from surviving a Rule 12(b)(6) motion by deliberately omitting
22   references to documents upon which their claims are based.” Parrino v. FHP, Inc., 146 F.3d 699,
23   706-07 (9th Cir. 1998).
24          In this case, the Court should consider screenshots from AMTSO’s website, attached as
25
     exhibits to the Declaration of John Hawes and filed contemporaneously herewith, as part of the
26
     Complaint. The Complaint relies extensively on AMTSO’s website to provide factual support
27
     for its allegations. Exhibit A to the Complaint is the AMTSO Standard, which is the heart of
28
     NSS’s allegations, and NSS cites to AMTSO’s website as the source of the Standard. See
                                                                              SCHWABE, WILLIAMSON & WYATT,
       Page 10 -   DEFENDANT ANTI-MALWARE TESTING                                            P.C.
                                                                                       Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                           Telephone: 503.222.9981
                                                                                      Fax: 503.796.2900
 1   Compl. ¶13. NSS relies on the AMTSO website for support for its allegations regarding
 2   AMTSO’s purpose. Compl. ¶ 62. It cites to AMTSO’s website for reference to the Standard and
 3   also in reference to the Fundamental Principles of Testing. Compl. ¶ 63. It refers to
 4   administration of the AMTSO website to support its alleged conspiracy. Compl. ¶ 67. And it
 5   cites to a blog published on the AMTSO website by Dennis Batchelder, President of AMTSO.
 6
     Compl. ¶ 84. In relying on the AMTSO website for factual support for its allegations, NSS itself
 7
     has required the Court to consider the contents of the website to be true for purposes of
 8
     evaluating the Complaint’s plausibility under Fed. R. Civ. P. 12(b)(6), and the AMTSO website,
 9
     and particularly the portions of the website that squarely address issues NSS raises in its
10
     Complaint, cannot be said to be outside the pleadings. It should be considered part of the
11
     Complaint, and the contents of the screenshots attached to the Hawes Declaration should be
12
     assumed to be true for purposes of this motion to dismiss. Alternatively, these screenshots
13
     should be considered because they are subject to judicial notice, as discussed below with
14
15   reference to screenshots from NSS’s website.

16          The Court should also consider the screenshots from NSS’s website, attached to the

17   Declaration of Brenna Legaard as exhibits B, C, D, and E, and a press release issued by NSS,

18   attached as the Legaard Dec. as Exhibit A, to be subject to judicial notice. These materials are

19   properly subject to judicial notice because they satisfy Rule 201’s requirement of not being
20   “subject to reasonable dispute because [they] can be accurately and readily determined from
21   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b); see also
22   O’Toole v. Northrop Grumman Corp., 499 F.3d 1218 (10th Cir. 2007) (judicial notice proper as
23   to information on defendant’s website regarding earnings history of fund); Doron Precision Sys.,
24   Inc. v. FAAC, Inc., 423 F. Supp. 2d 173, 179, n.8 (S.D.N.Y. 2006) (taking judicial notice of press
25
     releases on plaintiffs’ website in antitrust action: “For purposes of a 12(b)(6) motion to dismiss, a
26
     court may take judicial notice of information publicly announced on a party’s website, as long as
27
     the website’s authenticity is not in dispute and ‘it is capable of accurate and ready
28
     determination.’”). Here, NSS’s allegation of antitrust injury hinges on its contention that the
                                                                              SCHWABE, WILLIAMSON & WYATT,
       Page 11 -   DEFENDANT ANTI-MALWARE TESTING                                            P.C.
                                                                                       Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                           Telephone: 503.222.9981
                                                                                      Fax: 503.796.2900
 1   provisions of the AMTSO Standard permit vendors to cheat on testing while NSS’s own testing
 2   practices do not. NSS has thus placed its own testing practices at the center of its allegations of
 3   antitrust injury, as discussed further below. NSS’s website and press release contain highly
 4   relevant information regarding its EPP/AEP testing practices. NSS can readily ascertain the
 5   authenticity of these materials. The Court should assume their content is true for purposes of this
 6
     motion.
 7
     II.    NSS’S PER SE CLAIMS AGAINST AMTSO MUST BE DISMISSED.
 8
            Under the Standards Development Organization Advancement Act of 2004 (“SDOAA”),
 9
     “the conduct of a standards development organization while engaged in standards development
10
     activity shall not be deemed illegal per se.” 15 U.S.C. § 4302 (2). AMTSO is a standards
11
     development organization. It is an international organization that plans, develops, establishes,
12
     and coordinates voluntary standards. As described above, its procedures incorporate the
13
     attributes of openness, balance of interests, due process, an appeals process, and consensus. 15
14
15   U.S.C. § 4301(a)(8). Accordingly, AMTSO’s conduct in developing the Standard cannot be

16   deemed illegal per se.

17          Congress passed the SDOAA in order to protect organizations such as AMTSO from

18   lawsuits such as this one:

19                  Technical standards are written by hundreds of nonprofit voluntary
20          consensus standards bodies in a nonexclusionary fashion, using thousands of
            volunteers from the public and private sectors . . . such developers are vulnerable
21          to being named as codefendants in lawsuits even though the likelihood of their
            being held liable is remote in most cases, and they generally have limited
22          resources to defend themselves in such lawsuits. Standards development
23          organizations do not stand to benefit from any antitrust violations that might occur
            in the voluntary consensus standards development process . . . . if relief from the
24          threat of liability under the antitrust laws is not granted to voluntary consensus
            standards bodies, both regarding the development of new standards and efforts to
25          keep existing standards current, such bodies could be forced to cut back on
26          standards development activities at great financial cost to both the Government
            and to the national economy.
27
28          149 Cong Rec H 5104 (June 10, 2003).

                                                                              SCHWABE, WILLIAMSON & WYATT,
       Page 12 -   DEFENDANT ANTI-MALWARE TESTING                                            P.C.
                                                                                       Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                           Telephone: 503.222.9981
                                                                                      Fax: 503.796.2900
 1           AMTSO is a nonprofit organization. Its team includes two contractors, its Chief
 2   Operating Officer and Standards Program Manager. (Ex. A, pp. 11-19.) Everyone else working
 3   for AMTSO does so as a volunteer. AMTSO members give generously of their time in a sincere
 4   effort to collaborate to improve the testing of anti-malware products, including by developing
 5   tools and guidelines, sharing information about emerging threats and best practices, and
 6
     ultimately working on the Standard, in order to improve their industry. As a small nonprofit,
 7
     AMTSO has no war chest to defend against this suit. As a membership organization, it does not
 8
     stand to benefit from any of the alleged conduct in NSS’s Complaint. And as an organization
 9
     entirely dependent on the energy and dedication of volunteers, it has already felt the chilling
10
     effect of this litigation.
11
             NSS’s threadbare allegation that AMTSO is dominated by vendors is implausible in light
12
     of the list of working group members incorporated in its Complaint, Ex. A at p. 5, and by a host
13
     of publicly available information regarding AMTSO, as discussed above. The development and
14
15   adoption of the Standard was not unanimous, but the Standard is a voluntary protocol that was

16   developed through a process that incorporated openness, balanced the interests of vendors and

17   testers, and provided and continues to provide interested parties with an opportunity to voice

18   objections and request changes.

19           Not only does the SDOAA protect AMTSO from per se liability, it entitles AMTSO to an
20   award of the costs of its defense if NSS’s claims or conduct during the litigation are found to be
21   frivolous, unreasonable, without foundation, or in bad faith. 15 U.S.C. § 4304(a)(2).
22           Accordingly, all per se claims against AMTSO, including Counts III and VII, must be
23   dismissed. AMTSO’s “conduct shall be judged on the basis of its reasonableness, taking into
24   account all relevant factors affecting competition, including, but not limited to, effects on
25
     competition….” 15 U.S.C. § 4302 (2). As explained by co-defendants CrowdStrike and
26
     Symantec, NSS has utterly failed to plead sufficient facts for its rule of reason claims to survive
27
     dismissal, and the rule of reason claims against AMTSO must be dismissed as well.
28
                                                                               SCHWABE, WILLIAMSON & WYATT,
       Page 13 -     DEFENDANT ANTI-MALWARE TESTING                                           P.C.
                                                                                        Attorneys at Law
                     STANDARDS ORGANIZATION, INC.’S                               1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                     MOTION TO DISMISS – 5:18-cv-05711-BLF                          Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
     III.    NSS HAS FAILED TO PLAUSIBLY PLEAD LEAD ANTITRUST INJURY.
 1
             Antitrust laws exist to protect competition, not competitors. To establish standing, NSS
 2
     “must prove antitrust injury, which is to say injury of the type antitrust laws were intended to
 3
     prevent.” Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977).
 4
             In the Ninth Circuit, an antitrust plaintiff must plead and ultimately prove four elements
 5
 6   to establish antitrust injury: (1) unlawful conduct, (2) causing an injury to the plaintiff, (3) that

 7   flows from that which makes the conduct unlawful, and (4) that is of the type the antitrust laws

 8   were intended to prevent. Am. Ad Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1055 (9th

 9   Cir. 1999). NSS has failed to plausibly plead that AMTSO has engaged in any unlawful conduct
10   or that NSS has sustained any injury that flows from anything AMTSO has done, and NSS has
11   failed to plausibly allege any injury to competition.
12           A.      NSS has Failed to Plausibly Allege That AMTSO has Engaged in Unlawful
13                   Conduct That Injures Competition.
             NSS’s allegations that AMTSO has engaged in unlawful conduct that is the type that
14
15   antitrust laws were intended to prevent, i.e., injurious to competition, not just to NSS, hinge on

16   its allegation that the Standard is anticompetitive. But what NSS says about the Standard in its

17   Complaint is squarely contradicted by what it says about its own testing in documents that the

18   Court may consider either as incorporated by reference into the Complaint or as subject to

19   judicial notice. In its Complaint, NSS alleges that the Standard is anticompetitive because it
20   requires that testers inform vendors that their products are going to be tested and provide them
21   with information about the test, such as what sorts of threats will be used in the test, in advance
22   of the test. Compl. ¶ 76. NSS alleges that this information gives vendors the ability to tailor their
23   products in advance of the test. Compl. ¶ 79. NSS alleges that adherence to the Standard thus
24   keeps prices high in the EPP and AEP markets because vendors are able to conceal problems
25
     with their products that testing would otherwise reveal, discouraging the entry of new
26
     competitors, and preventing consumers from demanding the lower prices they would otherwise
27
     demand. Compl. ¶ 96.
28
                                                                                SCHWABE, WILLIAMSON & WYATT,
       Page 14 -    DEFENDANT ANTI-MALWARE TESTING                                             P.C.
                                                                                         Attorneys at Law
                    STANDARDS ORGANIZATION, INC.’S                                 1211 SW 5th Ave., Suite 1900
                                                                                       Portland, OR 97204
                    MOTION TO DISMISS – 5:18-cv-05711-BLF                            Telephone: 503.222.9981
                                                                                        Fax: 503.796.2900
 1          But NSS itself provides this information to vendors, and thus cannot plausibly allege that
 2   the provision of this information is anticompetitive. Indeed, although NSS’s Complaint alleges
 3   that NSS’s own tests “are considered objective and reliable” because it does not give vendors
 4   enough information to permit them to cheat, Compl. ¶ 99, NSS provides the same prior notice of
 5   its public tests that compliance with the Standard provides, and NSS’s AEP test methodology,
 6
     published on its website, provides the same types of information the AMTSO Standard requires
 7
     testers provide. Legaard Decl. Exs. C, E. NSS’s allegations that the disclosures required by the
 8
     Standard are anticompetitive is contradicted by its allegation that its own testing is
 9
     procompetitive. Conflicting allegations should not be taken as true in the context of a motion to
10
     dismiss, as they are inherently implausible. Ahmadi v. Nationstar Mortg., LLC, No. SACV 16-
11
     0062 AG (JCGx), 2016 U.S. Dist. LEXIS 45904 (C.D. Cal. Mar. 31, 2016) (the Court is “not
12
     required to accept inconsistent allegations as true.”). Consequently, NSS has failed to plausibly
13
     plead anticompetitive injury, and its claims should be dismissed.
14
15          Specifically, NSS’s website states that when NSS conducts AEP public testing,

16   “[v]endors are notified upon consideration and upon formal selection.” Legaard Decl. Ex. D.

17   NSS invites vendors to participate in AEP public tests, and solicits input from them about how

18   the test should be conducted. Id. at Ex. C. NSS alleges in its Complaint that the AMTSO

19   Standard is anticompetitive because it provides for disclosures regarding the methodology of the
20   test, the types of threats to be used in testing, the testing environment that will be used, and how
21   the products’ performance will be assessed. Compl. ¶78. But NSS’s published test methodology
22   provides several pages of detailed information regarding how the products’ performance will be
23   assessed, the types of threats they will be subjected to, and the testing environment that will be
24   used. Legaard Decl. Ex. D. NSS even touts the fact that it conducts its tests pursuant to a
25
     published methodology on its website: “the test methodology is available in the public domain
26
     to provide transparency and to help enterprises understand the factors behind test results.”
27
     Legaard Decl. Ex. C (emphasis original).
28
                                                                               SCHWABE, WILLIAMSON & WYATT,
       Page 15 -   DEFENDANT ANTI-MALWARE TESTING                                             P.C.
                                                                                        Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                 1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                            Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
 1          On one hand, NSS argues that prior notice of a test is pro-competitive when NSS
 2   provides it. On the other hand, NSS alleges that prior notice is anti-competitive when it is
 3   provided pursuant to the AMTSO Standard. NSS’s allegations are conflicting. Information
 4   regarding the types of threats used in testing cannot be a valuable promotion of transparency
 5   when NSS provides it and enablement of cheating when provided pursuant to the AMTSO
 6
     Standard. NSS’s allegations that the AMTSO Standard is anti-competitive are contradicted by
 7
     its allegations about its own testing, and therefore are not plausible. Apple Inc. v. Psystar Corp.,
 8
     586 F. Supp. 2d 1190, 1200 (N.D. Cal. 2008) (Alsup, J.) (granting motion to dismiss where
 9
     antitrust claim did not plausibly allege an independent market because the allegations were
10
     internally contradictory); Alatraqchi v. Uber Techs., Inc., No, C-13-03156 JSC, 2013 U.S. Dist.
11
     LEXIS 119642 (N.D. Cal. Aug. 22, 2013) (Corley, J.).
12
            Moreover, even aside from the fact that its allegations are contradicted by its own
13
     website, NSS’s contention that the provision of information about a test to all test participants is
14
15   anticompetitive is devoid of factual support and defies common sense. Nowhere in its

16   Complaint does NSS describe with any factual support how a vendor can use the information

17   provided under the Standard to cheat, nor does NSS allege that any vendor has ever actually

18   done so. Moreover, it is important to keep in mind that public tests compare products against

19   one another, and the provision of basic information to all participating vendors is pro-
20   competitive because it keeps the playing field level.
21          A useful analogy is the cross examination of witnesses. Federal courts require extensive
22   witness disclosures in advance of testimony at trial, and many practitioners feel that these
23   disclosures promote the truth-seeking purpose of cross examination. Some state courts provide
24   for no witness disclosures whatsoever, and some practitioners would argue vehemently that trial
25
     by ambush is most effective. Both camps have a valid argument. But there is no valid argument
26
     for requiring witness disclosures of one party to a trial but not the other. In other words, the
27
     provision of information does not defeat the fairness of a trial (or a comparative test). But an
28
     undisclosed information disparity between litigants (or test subjects) does. Because the public
                                                                               SCHWABE, WILLIAMSON & WYATT,
       Page 16 -   DEFENDANT ANTI-MALWARE TESTING                                             P.C.
                                                                                        Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                 1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                            Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
 1   tests at issue here are comparative, providing advance information to some vendors and not to
 2   others distorts the results. One way to prevent an information disparity is to withhold all
 3   information from all participants. But as NSS’s Complaint itself demonstrates, some vendors
 4   will buy private testing in advance of the public test, Compl. ¶40, and will acquire information
 5   that way. The other way is level the playing field is to provide a basic level of information to all
 6
     participants, which is what NSS and other testers do when they announce upcoming tests and
 7
     publish their test methodologies, and is what the AMTSO Standard provides.
 8
            As NSS has failed to plausibly allege that the AMTSO Standard is anti-competitive, it
 9
     has failed to allege that AMTSO has engaged in conduct that has injured competition, and thus
10
     NSS has failed to allege antitrust injury. American Ad Mgmt., Inc. v. General Tel. Co., 190 F.3d
11
     1051, 1055 (9th Cir. 1999).
12
            For the same reasons, NSS has failed to allege facts showing a threatened injury of the
13
     type antitrust laws were intended to prevent—i.e., an injury to competition. Am. Ad Mgmt., Inc.,
14
15   190 F.3d at 1055 (quoting Brunswick, 429 U.S. at 489.). As it has failed to plausibly plead that

16   the Standard is anticompetitive, it has failed to allege that AMTSO’s adoption or even promotion

17   of the Standard injures or threatens injury to competition, and its claims must be dismissed.

18          B.      NSS has Failed to Plausibly Plead That it has Sustained Injury That Flows
                    From Any Anticompetitive Act.
19
            In order to allege antitrust injury, NSS must plausibly allege that AMTSO’s allegedly
20
     illegal conduct caused an injury to NSS that flows from that which makes the conduct unlawful.
21
     Am. Ad Mgmt., Inc., 190 F.3d at 1055 . Causal antitrust injury is a substantive element of an
22
     antitrust claim, and the fact of plausible injury must be alleged at the pleading stage. Somers v.
23
     Apple, Inc., 729 F.3d 953, 963 (9th Cir. 2013).
24
25          NSS alleges that as a result of the alleged boycott, it “has lost sales and profits from the

26   sale and license of testing reports, including its AEP Group Test reports, because fewer

27   customers purchase reports that do not include all market participants than would purchase

28   reports that included all market participants.” Compl. ¶ 100. It also alleges that it cannot charge

                                                                              SCHWABE, WILLIAMSON & WYATT,
       Page 17 -   DEFENDANT ANTI-MALWARE TESTING                                            P.C.
                                                                                       Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                           Telephone: 503.222.9981
                                                                                      Fax: 503.796.2900
 1   as much for its public reports because they do not include “all market participants.” Compl. ¶¶
 2   101-102.
 3          But by NSS’s own admission, the AMTSO Standard did not give any vendor any new
 4   right or ability to refuse to be tested. Both before and after the Standard was approved, vendors
 5   were free to resist or attempt to resist inclusion in a test, as NSS itself acknowledged. See
 6
     Compl., Ex. B (“We believe the ultimate goal of the AMTSO Standards project will never be
 7
     achieved since the Draft Standard does not enforce vendor participation in tests. This means
 8
     vendors can and will continue to select only those tests and test results that support their
 9
     marketing claims and are performed in the way they dictate.”).
10
            Moreover, according to NSS, when a vendor refuses to be tested, NSS tests them anyway.
11
     On its website, NSS acknowledges that the advance notice it voluntarily provides vendors gives
12
     them the opportunity to refuse to be tested, but states that NSS tests products even if vendors
13
     refuse: “We prefer that vendors come willingly, but if they decline, we may include their devices
14
15   anyway, particularly if they have a significant market share and/or have gained broad visibility

16   through bold claims to the marketplace. Under this scenario, products for testing are typically

17   purchased, but may also be donated by interested parties, and we will conduct the testing

18   independently.” Legaard Decl. Ex. D. By its own admission, NSS cannot be injured by a

19   vendor’s refusal to be tested. NSS’s claims that it is injured by the Standard are contradicted by
20   NSS’s own statements, and are implausible.
21          Further, NSS’s claims are nonsensical. NSS has never run an AEP group test that
22   included “all market participants.” It is doubtful that any testing lab has ever run a test that
23   included every product in the market. In fact, NSS’s materials state that it deliberately selects
24   only certain vendors for inclusion in its tests. Legaard Decl. Ex. D.
25
            NSS’s allegations of harm are also refuted by its AEP test history as described by NSS’s
26
     own website and press release. NSS alleges that the alleged conspiracy began in 2016. Compl.
27
     ¶23. NSS’s first ever AEP group test was conducted in 2017, and included 13 vendors, including
28
     Crowdstrike, ESET, and Symantec, plainly refuting NSS’s allegation that alleged conspiracy
                                                                               SCHWABE, WILLIAMSON & WYATT,
       Page 18 -   DEFENDANT ANTI-MALWARE TESTING                                             P.C.
                                                                                        Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                 1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                            Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
 1   impacted participation in its AEP tests. Legaard Decl. A. Even more vendors participated in
 2   NSS’s 2018 AEP test. That test included 20 vendors. Legaard Decl. Ex. B.
 3          NSS alleges that it has lost sales and profits from the performance of private testing for
 4   the vendor conspirators and their customers. Compl. ¶103. But it does not name a single
 5   customer that it has lost as a result of the alleged conspiracy.
 6
            The AMTSO Standard was approved only a few months ago. Compl., Ex. A at p. 1.
 7
     Before it was approved, only limited pilot testing was conducted under it, and even to date, only
 8
     three testers have conducted tests using the Standard. Hawes Decl. Ex. A at pp. 31-32. NSS’s
 9
     allegation that it has been harmed by a conspiracy that began in 2016 to boycott testers that
10
     refused to follow a Standard that was not adopted until May of 2018, and which to this day has
11
     been used only a few times, is simply not plausible. The fact that NSS was able to test more
12
     products as this alleged conspiracy progressed renders NSS’s allegation that it has been harmed
13
     objectively baseless.
14
15              THE COURT SHOULD DISMISS THE CARTRIGHT ACT CLAIMS.

16          NSS’s state law claims against AMTSO should be dismissed for the same reasons. See,

17   e.g., Analogix Semiconductor, Inc. v. Silicon Image, Inc., No. C-08-2917 JF (PVT), 2008 U.S.

18   Dist. LEXIS 118508 (N.D. Cal., October 28, 2008) (dismissing Cartwright claim where

19   complaint did not state a Sherman Act claim); Comedy III Prods., Inc. v. New Line Cinema, 200
20   F.3d 593, 596 (9th Cir. 2000) (affirming dismissal of supplemental state claims where common
21   defect was “fatal to all of [the plaintiff’s] claims”); Somers v. Apple, Inc., Case No. C 07-06507
22   JW, 2011 WL 2690465, at *7 (N.D. Cal. Jun. 27, 2011) (dismissing state law claims on the
23   merits where federal antitrust claims were insufficient and served as the basis for plaintiff’s state
24   law claims), aff’d on other issues, 729 F.3d 953 (9th Cir. 2013).
25
        ALTERNATIVELY, THE COURT SHOULD DISMISS THE DOE DEFENDANTS.
26
            Finally, in the event that the Court does not dismiss all claims in NSS’s Complaint, it
27
     should dismiss Does 1-50. In the Ninth Circuit, “generally, ‘Doe’ pleading is improper in federal
28
     court and is disfavored.” Fisher v. Kealoha, 869 F. Supp. 2d 1203, 1213-14 (D. Haw. 2012)
                                                                               SCHWABE, WILLIAMSON & WYATT,
       Page 19 -    DEFENDANT ANTI-MALWARE TESTING                                            P.C.
                                                                                        Attorneys at Law
                    STANDARDS ORGANIZATION, INC.’S                                1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                    MOTION TO DISMISS – 5:18-cv-05711-BLF                           Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
 1   (quoting Buckheit v. Dennis, 713 F. Supp. 2d 910, 918 n. 4 (N.D. Cal. 2010). It is permissible
 2   only where the identity of alleged defendants will not be known prior to the filing of the
 3   complaint. Id. (quoting Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999). Here,
 4   NSS’s Complaint contains no factual allegations regarding any Doe defendant, and therefore
 5   NSS has not competently pleaded any claim for relief against any fictitious Doe defendant.
 6
     Moreover, NSS’s claims of injury are based on its allegation that it has already been injured by a
 7
     boycott that allegedly began in 2016. There is no reason why NSS would not know the identity
 8
     of all vendors who have refused to do business with it as a result of the alleged boycott.
 9
            The claims against the Doe defendants have been understood by AMTSO members as a
10
     threat to name them in this litigation if they displease or even draw the attention of NSS. The
11
     Doe defendants serve no legitimate purpose, but add to the in terrorem effect of this litigation.
12
     The Doe defendants should be dismissed.
13
14                                            CONCLUSION

15          For the foregoing reasons, NSS has failed to plead any viable claims against AMTSO. It

16   cannot maintain a per se claim against AMTSO, and it has failed to plausibly plead that the

17   AMTSO Standard has injured competition or NSS. NSS’s Complaint should be dismissed.

18
19
20
21
22
23
24
25
26
27
28
                                                                              SCHWABE, WILLIAMSON & WYATT,
       Page 20 -   DEFENDANT ANTI-MALWARE TESTING                                            P.C.
                                                                                       Attorneys at Law
                   STANDARDS ORGANIZATION, INC.’S                                1211 SW 5th Ave., Suite 1900
                                                                                     Portland, OR 97204
                   MOTION TO DISMISS – 5:18-cv-05711-BLF                           Telephone: 503.222.9981
                                                                                      Fax: 503.796.2900
 1   Dated this 26th day of November, 2018.   Respectfully submitted,
 2                                            SCHWABE, WILLIAMSON & WYATT, P.C.
 3
 4
 5                                             By: /s/ Brenna K. Legaard
                                                  Brenna K. Legaard (Admitted Pro Hac Vice)
 6                                                Email: blegaard@schwabe.com
                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
 7                                                1211 SW Fifth Avenue, Ste. 1900
                                                  Portland, OR 97204
 8                                                Telephone: 503.222.9981
 9                                                Arnold E. Brown (SBN 167679)
                                                  Email: abrown@schwabe.com
10                                                Stephen G. Sullivan (SBN 164495)
                                                  Email: ssullivan@schwabe.com
11                                                SCHWABE, WILLIAMSON & WYATT, P.C.
12                                                455 N. Whisman Rd., Ste. 200
                                                  Mountain View, CA 94043
13                                                Telephone: 650.396.1401

14                                            Of Attorneys for Defendant
                                              Anti-Malware Testing Standards Organization, Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         SCHWABE, WILLIAMSON & WYATT,
      Page 21 -   DEFENDANT ANTI-MALWARE TESTING                                        P.C.
                                                                                  Attorneys at Law
                  STANDARDS ORGANIZATION, INC.’S                            1211 SW 5th Ave., Suite 1900
                                                                                Portland, OR 97204
                  MOTION TO DISMISS – 5:18-cv-05711-BLF                       Telephone: 503.222.9981
                                                                                 Fax: 503.796.2900
